 Case 19-36058-KRH                   Doc 29-2 Filed 02/11/20 Entered 02/11/20 17:32:15                    Desc
                                        Notice of Hearing Page 1 of 3


Form B20A (Official Form 20A) (Notice of Motion or Objection) (12/10)                                EDVA (12/10)
                                                                                                  BWW#:VA-330945

                                 UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

IN RE:                                                                          Case No. 19-36058-KRH
MAUDIE STALLINGS HARO
       Debtor                                                                   Chapter 13

Address:             6117 Darjoy Drive
                     Richmond, VA 23231

*         *         *          *         *         *          *         *   *     *      *    *       *        *

                           NOTICE OF MOTION AND NOTICE OF HEARING
       AJX MORTGAGE TRUST II, A DELAWARE TRUST, WILMINGTON SAVINGS
FUND SOCIETY, FSB, TRUSTEE ("Movant"), by and through its counsel, has filed papers with
the court to grant relief from the automatic stay in the above captioned matter.
       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)
        If you do not want the court to grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then on or before February 25, 2020, you or your
attorney must:

     •    File with the court, at the address shown below, a written response pursuant to Local
          Bankruptcy Rule 9013-1(H). If you mail your response to the court for filing, you must
          mail it early enough so the court will receive it on or before the date stated above.

                                                   Clerk of Court
                                                   U.S. Bankruptcy Court
                                                   701 East Broad Street, Room 4000
                                                   Richmond, Virginia 23219

     •    You must also mail a copy to:



___________________________
Andrew Todd Rich, VSB# 74296
8100 Three Chopt Road, Suite 240
Richmond, VA 23229
(804) 282-0463
Attorney for the Movant
    Case 19-36058-KRH         Doc 29-2 Filed 02/11/20 Entered 02/11/20 17:32:15               Desc
                                 Notice of Hearing Page 2 of 3

       Andrew Todd Rich, Esq.
       8100 Three Chopt Road, Suite 240
       Richmond, VA 23229

       Suzanne E. Wade
       7202 Glen Forest Drive, Ste. 202
       Richmond, VA 23226

       James E. Kane, Esq.
       1313 East Cary Street
       P.O. Box 508
       Richmond, VA 23218-0508

       Maudie Haro
       6117 Darjoy Drive
       Richmond, VA 23231

       Olive M. Butler
       6117 Darjoy Drive
       Richmond, VA 23231


   •   Attend the hearing on the motion scheduled to be held on March 4, 2020, at 11:00 AM at U.S.
       Bankruptcy Court, 701 East Broad Street, Courtroom 5000, Richmond, Virginia 23219.

        If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief.


                                                           Respectfully Submitted,


Dated: February 11, 2020                                     /s/ Andrew Todd Rich
                                                           ________________________
                                                           Andrew Todd Rich, VSB# 74296
                                                           Attorney
                                                           BWW Law Group, LLC
                                                           8100 Three Chopt Rd., Suite 240
                                                           Richmond, VA 23229
                                                           (804) 282-0463 (phone)
                                                           (804) 282-0541 (facsimile)
                                                           bankruptcy@bww-law.com
                                                           Attorney for the Movant
    Case 19-36058-KRH         Doc 29-2 Filed 02/11/20 Entered 02/11/20 17:32:15                Desc
                                 Notice of Hearing Page 3 of 3

                                          CERTIFICATION

         I hereby certify that on this 11th day of February, 2020 the following person(s) were or will be
served with a copy of the foregoing Notice of Motion and Notice of Hearing via the CM/ECF system or
by first class mail, postage prepaid:

Suzanne E. Wade
7202 Glen Forest Drive, Ste. 202
Richmond, VA 23226

James E. Kane, Esq.
1313 East Cary Street
P.O. Box 508
Richmond, VA 23218-0508

Maudie Haro
6117 Darjoy Drive
Richmond, VA 23231

Olive M. Butler
6117 Darjoy Drive
Richmond, VA 23231


                                                     /s/ Andrew Todd Rich
                                                    _________________________
                                                    Andrew Todd Rich
                                                    Attorney
                                                    BWW Law Group, LLC
